Judgment unanimously affirmed, with costs. Memorandum: We agree with the Trial Justice that, as a matter of law, the alleged defamatory statement in the article of December 5, 1974 was not of and concerning the plaintiff and that, with respect to the article of March 11,1975, the plaintiffs were public figures. “The essential element underlying the category of public figures is that the publicized person has taken an affirmative step to attract public attention.” (James v Gannett Co., 40 NY2d 415, 422.) The plaintiff corporation, through its owner, Howard, sought favorable publicity for its newly acquired radio stations and Howard voluntarily entered the public forum to influence public opinion. Moreover, the plaintiffs enjoyed significantly greater access to the channels of communication than a private person (Gertz v Robert Welch, Inc., 418 US 323, 344). Thus, for the purpose of the subject matter of the alleged defamatory article, the plaintiffs were public personalities (James v Gannett Co., supra, p 423). (Appeal from judgment of Supreme Court, Erie County, Doyle, J. — slander.) Present — Simons, J. P., Doerr, Denman and Boomer, JJ.